Citation Nr: 0502597	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.	Entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus, type II.

2.	Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.     

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.

In a March 2003 rating decision, the RO denied service 
connection for peripheral neuropathy, as secondary to 
service-connected diabetes mellitus, type II.  In May 2003, 
the veteran filed a notice of disagreement (NOD) with respect 
to the March 2003 denial.  

In a May 2003 decision, the RO denied service connection for 
chloracne.  In June 2003, the veteran filed a NOD with 
respect to this rating decision.  

In July 2003, the RO issued a Statement of the Case (SOC) 
addressing the denial of both service connection for 
peripheral neuropathy, as secondary to service-connected 
diabetes mellitus, type II, and service connection for 
chloracne.  Later that month, the veteran filed a substantive 
appeal as to both issues.    

Following the August 2003 certification of this case by the 
RO to the Board, in November 2003, the veteran appointed the 
Disabled American Veterans as his new representative, to 
replace the Veterans of Foreign Wars.  The Board recognizes 
the change in representation.  See 38 C.F.R. § 20.1304 
(2004).

In October 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ); a transcript of that hearing is associated with 
the claims file.    

In light of the veteran's assertions regarding the alleged 
onset of claimed peripheral neuropathy during service (during 
the Board hearing), as well as the regulations governing 
presumed herbicide exposure as a basis for establishing 
service connection for peripheral neuropathy, the Board has 
expanded the issue of service connection for peripheral 
neuropathy to encompass both primary (i.e., as directly 
related to service) and secondary service connection, as on 
the title page.  While the RO has not yet considered the 
veteran's entitlement to service connection for peripheral 
neuropathy as directly related to service, the Board finds 
that the veteran is not prejudiced by the Board's 
consideration of direct and presumptive service connection 
provisions in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained in more detail 
below, the veteran has been put on notice of the governing 
legal authority.  Moreover, the denial of the claim for 
service connection for peripheral neuropathy is based upon 
the lack of persuasive medical evidence of the current 
claimed disability, which would preclude a grant of service 
connection on any basis.  

As a final preliminary matter, the Board notes that in an 
August 2004 statement, the veteran claimed service connection 
for a heart condition as secondary to service-connected 
diabetes mellitus, type II, service connection for post-
traumatic stress disorder (PTSD), and an initial rating in 
excess of 10 percent for diabetes mellitus.  As the RO has 
not yet adjudicated these matters, they are not properly 
before the Board; hence, they are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	The competent and persuasive evidence establishes that the 
veteran does not have peripheral (to include diabetic) 
neuropathy.  

3.	There is no persuasive medical evidence that the veteran 
currently has, or ever has had, chloracne.  


CONCLUSIONS OF LAW

1.	The criteria for service connection for peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus, type II, have not been met.             38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).

2.	The criteria for service connection for chloracne have not 
been met.                 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.  

Through the July 2003 SOC, and the RO's letters of September 
2002 and March 2003, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claims.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claims.

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claims.  In its March 2003 letter 
regarding the veteran's claim for service connection for 
chloracne, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
VA or private treatment records, employment records, or 
records from other Federal agencies, as well as requested 
that the veteran submit any additional evidence in his 
possession.  

Additionally, as regards the claim for service connection for 
peripheral neuropathy, to include as secondary to diabetes 
mellitus, type II, in the July 2003 SOC pertaining to this 
claim the RO expressly informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA.  The Board also notes that, in its September 2002 
letter, the RO informed the veteran of the VCAA duties to 
notify and assist in relation to his then-pending claim for 
service connection for diabetes mellitus, type II.  While 
this letter did not specifically mention a claimed peripheral 
neuropathy condition, it nonetheless placed the veteran on 
notice of the requirements for service connection in 
reference to any manifestations of his alleged diabetes 
condition, as well as provided him with the opportunities to 
submit further evidence, himself, or to request that the RO 
obtain additional evidence on his behalf.  In particular, 
this September 2002 letter expressly cited to the regulatory 
provisions pertaining to establishing a claim for service 
connection on the basis of presumed herbicide exposure 
(pertinent to both claimed conditions).  

Therefore, through the March 2003 letter and July 2003 SOC, 
as well as the above-noted September 2002 letter, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any way, prejudiced the veteran.  

As indicated above, the RO issued the July 2003 SOC 
explaining what was needed to substantiate the claims within 
two months of the May 2003 rating decision on appeal, and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letters of September 2002 and March 
2003; neither in response to those letters, nor at any other 
point during the pendency of this appeal, has the veteran 
informed the RO of the existence of any evidence that has not 
already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained hospitalization and outpatient treatment reports 
from the Huntington VA Medical Center (VAMC) in Huntington, 
West Virginia, dated from June 1999 to August 2004, and has 
also arranged for the veteran to undergo numerous VA 
examinations.  The veteran has submitted evidence to support 
his claim, consisting of a February 2003 letter from A. 
Velury, a physician assistant at the Huntington VAMC, 
personal statements dated from July 2002 and February 2003, 
and a lay statement from a third-party individual dated from 
May 2003. Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal. 

II.	Background

The veteran's service personnel records indicate that he 
served in Vietnam from July 1967 to July 1968. 

On service entrance examination, the veteran complained of 
leg cramps.  Service medical records (SMRs) also include an 
undated treatment report documenting that the veteran had 
accidentally lacerated his left wrist; immediately following 
this report, is a November 1967 treatment record noting the 
veteran's complaint of stiffness in his wrists.  Physical 
examination then revealed generalized tenderness along the 
muscles of the flexor digits; the diagnosis was malign.  The 
report of separation examination also includes a notation 
that the veteran had complained of leg cramps.  

On VA examination in February 1980, the veteran was diagnosed 
with headaches and anxiety manifestation; lumbar strain, mild 
and chronic; a forehead scar, left at the hairline and not 
disfiguring; scars of superficial lacerations, anterior right 
thigh and anterior left leg; lungs, scattered parenchymal 
scarring; and on the abdomen, front calcitic density in upper 
right quadrant, possibly representing calculus.  

Treatment records from the Charleston General Medical Center 
in Charleston, West Virginia, dated from September 1979 to 
August 1982, note the veteran's diagnosis of and treatment 
for post-phlebitic syndrome with incompetent perforators, 
severe venous stasis and venous ulcerations.  

Records from the Charleston Family Practice Group, also 
located in Charleston, from January 1985 to October 1985, 
include a physician's April 1985 assessment of a right ulnar 
nerve contusion, and May 1985 assessment of left ulnar 
neuropathy.  Subsequent records note assessments of acute 
urticaria, resolved, and of tinea curis.

On VA examination in June 1997, there were no burn lesions on 
the veteran's skin.  On musculoskeletal system examination, 
the veteran was not able to fully extend his right elbow, and 
he reported experiencing chronic pain in his low back and 
legs, hip joints, pubic bone, and groin and buttocks.  The 
examiner diagnosed back pain, with a prior finding of wedge 
compression fracture at T9-T10, that radiated to the legs and 
buttocks bilaterally, and that was also associated with 
parathesia; remote trauma to the right upper extremity with 
impairment in range of motion of the right elbow distally 
subsequently with reduced grip and reduced range of motion; 
complaints of phlebitis, pain pattern and erythema 
superficial to vessels unclear and not likely to be 
phlebitis; remote history of right femoral fracture, right 
tibia/fibula and ankle fracture secondary to motor vehicle 
accident; left knee pain of uncertain etiology, no 
radiographic abnormalities and no functional impairment at 
present.    

Treatment records from the Huntington VAMC, dated from June 
1999 to August 2004, include a January 2002 VA podiatrist's 
assessment of possible diabetic neuropathy.  In December 
2002, a VA physician's assistant at the Huntington VAMC 
evaluated the veteran for any conditions related to herbicide 
and/or radiation exposure.  The veteran then complained of 
having rashes as well as acne.  On physical examination, 
there were no signs of lesions or rashes on the veteran's 
skin.  The physician's assistant assessed diabetes mellitus, 
type II, recently diagnosed, and noted there was no clear 
finding as to whether current diabetes was due to herbicide 
exposure or to family history; and mild chloracne, as shown 
by a rash that affected the veteran intermittently.  
Subsequently, in a February 2003 form letter to the veteran, 
to inform him of the preliminary results of the December 2002 
evaluation, the physician's assistant checked the appropriate 
box to indicate that the veteran had "reported symptoms and 
conditions related to Agent Orange," listed diabetes 
mellitus type II and chloracne as the conditions related to 
herbicide exposure, and further stated that the veteran's 
evaluation had been only for the purpose of listing the 
veteran on the Agent Orange Registry.  Records from the 
Huntington VAMC also include May 2003 and April 2003 
treatment reports from medical students operating under the 
guidance of a VA podiatrists, that each noted an assessment 
of diabetic neuropathy.     

On VA examination in September 2002, the veteran complained 
of experiencing pains in his toes and feet, and numbness in 
his feet.  He stated that the pain in his toes and feet was 
about a 3 on a scale of 0 to 10.  He also complained of back 
pain that was about an 8 or 9 on the same 0 to 10 scale.  On 
physical examination, it was noted with respect to the 
veteran's skin, that he had knots and scars on his head, and 
that according to the veteran these were due to injuries 
while in Vietnam.  Examination of the extremities revealed 
active deep tendon reflexes at the knees and ankles.  The 
veteran had dorsalis pedis, posterior tibia, and popliteal 
pulses bilaterally.  He was able to flex his right and left 
knee to 105 degrees.  There was no instability detected on 
examination of the knees.  The examiner, inter alia, diabetes 
mellitus, type II, and further stated that the veteran had no 
diabetic retinopathy or diabetic nephropathy, but that he did 
have decreased sensation in the left lower leg that might 
have been diabetic neuropathy.  

On VA examination in March 2003, by the same examiner who 
conducted the September 2002 examination, the veteran 
continued to complain of pains in his toes and feet, and of 
numbness in his feet.  The veteran also complained of 
numbness and tingling in his hands for years, and of pain in 
his wrists.  He stated that his hands became cold very 
easily, and that this problem would increase in severity with 
more activity and more dampness.  He further stated that he 
could not feel his fingertips, that the tips of his fingers 
turned purple when they were cold, and that he had 
intermittent aching in his forearms.  The veteran also 
complained of numbness and discomfort in his feet and his 
toes for many years that gradually became worse, and that he 
had aching from his feet up to his mid-lower extremity that 
became worse after standing for three to four hours.  He 
indicated that he had had throbbing and burning sensations in 
his lower legs at night, and a hot spot along the medial 
forearms that was sore and hypersensitive to the touch.  

On physical examination, the veteran's deep tendon reflexes 
of the arms and legs were equal and active bilaterally; the 
veteran also did not have any pinprick sensation deficit on 
his arms and legs.  With respect to the veteran's 
extremities, there was no swelling or tenderness of the 
veteran's knees.  The examiner diagnosed, inter alia, 
diabetes mellitus, type II, not diet controlled, and 
indicated that there were no signs of any diabetic 
retinopathy or nephropathy.  He further noted that the 
veteran's complaints of numbness and pain and tingling in his 
feet, hands, and forearms did not fit an anatomic pattern, 
and he stated that at that time he did not believe that the 
veteran had diabetic neuropathy.  

In a May 2003 letter, a friend of the veteran, an individual 
who claimed to have known him for 30 years, stated that for 
the entire period of time that she had known the veteran, he 
had always had a skin rash on his hands, arms, neck, and 
chest.  She further stated that this rash was red in 
appearance, and would blister, itch, burn, and burst leaving 
a scar.   

In his July 2003 substantive appeal, the veteran asserted 
that he continued to suffer from tingling and numbness in the 
lower extremities; he indicated his belief that these 
symptoms were due to diabetic neuropathy.  The veteran also 
contended that a May 2003 treatment record from the 
Huntington VAMC included a podiatrist's assessment of 
diabetic neuropathy.  He further stated that he had 
experienced an acneform skin condition since his service in 
Vietnam.   

In March 2004, the veteran underwent a general medical 
examination.  Pertinent to the peripheral nervous system, he 
complained of constant aches in his legs, pain in the tops of 
his feet, pain in his ankles, muscle cramps, and numbness in 
his groin.  He stated that his pain level was a 1 on a scale 
of 1 to 10, and that it increased to 6/7 with exacerbation, 
and was aggravated by walking.  According to the veteran, he 
experienced these symptoms on a daily basis, for a duration 
of one to two hours.  He also indicated that in connection 
with these symptoms he experienced pain, weakness, fatigue, 
functional loss, incoordination, and instability.  Regarding 
paresthesias, dysesthesias, numbness, and other sensory 
abnormalities, he stated that he experienced one or more of 
these on the bottoms of his feet, and top of the feet all the 
way up on the anterior thigh to the groin.     

By way of medical history, the examining physician noted a 
May 2003 assessment of diabetic neuropathy (by a medical 
student), but that the only testing conducted in connection 
with this assessment was a Semmes-Weinstein epicritic 
sensation test.  On physical examination, manual muscle 
strength in the lower extremities was 5/5 throughout.  
Sensation was subjectively diminished on the plantar surface 
of the feet, as well as the anteriolateral aspect of the 
right and left thigh.  Muscle strength reflexes in the 
bilateral Achilles and patellar tendons were 2+.  Nerve 
conduction studies of the left lower extremity, as well as a 
concentric needle electromyography of that same region, were 
all normal.  The examiner's clinical impression was that the 
veteran essentially had a "normal examination"; in this 
respect, the examiner noted that there was no 
electrodiagnostic evidence of a left lower extremity 
radiculopathy, plexopathy, or generalized peripheral 
neuropathy.  The examiner also noted that clinical 
examination suggested bilateral meralgia paresthetica, and 
irritation or injury to the lateral femoral cutaneous nerve; 
this had a number of possible causes, including recent weight 
change, compression with belts or clothing, or traumatic 
injury.     

In an April 2004 addendum to the March 2004 examination 
report, the prior examiner stated that further neurological 
testing had revealed that vibratory sensation testing in the 
veteran's upper extremities was present, but that sensation 
testing in the fingers and wrists were diminished.  The 
vibratory testing in the lower extremities was decreased at 
the ankle and essentially absent at the toes.  Hot-cold 
discrimination was normal.  Light touch discrimination was 
normal in the lower extremities to the ankle.  In the foot 
there was no essential response.  The sharp-dull testing as 
mentioned above was not consistent.  There was a decrease in 
the ability, and, possibly, an inability, to determine the 
difference in sharp and dull sensations in the upper 
extremities from the wrist distal, in the lower extremities 
to the mid-thigh distal, and to a lesser degree more proximal 
on the anterior thigh.  Regarding reflexes, biceps, triceps, 
and brachioradialis reflexes were 2+ and equal bilaterally, 
and patellar and achilles reflexes were 2+ and equal 
bilaterally.  Plantar flexion of the toes on Babinski was 
equal bilaterally.  The examiner's updated clinical 
impression was that it was not likely that the veteran had 
peripheral neuropathy.  The examiner also stated in this 
respect that with the inconsistencies of the subjective and 
objective physical examination, a nerve conduction study was 
accomplished and this showed there was no definitive proof of 
diabetic neuropathy.  There was also no electrodiagnostic 
evidence of a left lower extremity radiculopathy, plexopathy, 
or generalized peripheral neuropathy.    

During the October 2004 Board hearing, the veteran testified 
that during service he noticed that he had problems with 
numbness in his body, primarily in his hands and wrist, and 
that on some instances he sought medical treatment for this 
problem.  
He further stated that recently, he had continued to 
experience numbness in his hands, feet, and legs, as well as 
a burning sensation in his joints, and he stated that a VA 
physician had prescribed for him muscle relaxants and pain 
medication to help treat these symptoms.  He had also noticed 
that he had a considerable degree of weakness in his legs and 
his hips.  According to the veteran, he also recalled that 
while serving in Vietnam, he would often get small blisters 
and bubbles on the back of his head; he did not remember 
specifically obtaining treatment for this condition while in 
service.  He further stated that he continued to have 
blisters on his arms and other areas of his body, and that he 
now had scars on his face as a result of the blisters he 
experienced during service.  Additionally, the veteran 
indicated that he did not immediately know of any VA or 
private medical provider who had recently treated him for 
either of the claimed disabilities. 



III.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See               38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See         38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).   

Initially, the Board notes that, absent affirmative evidence 
to the contrary, there is now a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 C.F.R. § 3.307(a)(6)(iii) (promulgated 
pursuant to the Veterans Education and Benefits Expansion Act 
of 2001, Public Law 107-103, 115 Stat. 976 (2001)).  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  More recently, that 
regulation was amended to add Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) and 
chronic lymphocytic leukemia (CLL) were each added to the 
list of diseases that are presumed to be associated with 
Agent Orange exposure.  See 66 Fed. Reg. 21366 (May 8, 2001); 
68 Fed. Reg. 59540 (October 16, 2003).  

Additionally, the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year, after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.              38 C.F.R. § 3.307(a)(6)(ii).

Thus, a presumption of service connection arises for a 
Vietnam era veteran (presumed exposed to Agent Orange) who 
later develops one of the conditions during the relevant time 
frames listed above.  

Service connection for disability based on exposure to Agent 
Orange also may be established by showing that a disorder 
resulting in disability or death is, in fact, causally linked 
to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-
64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.  

A.	Peripheral Neuropathy

Considering the evidence in light of the criteria noted 
above, the Board must conclude that the criteria for service 
connection for peripheral neuropathy on any basis-to include 
as a result of Agent Orange exposure, or as secondary to the 
veteran's service-connected diabetes mellitus, type II-have 
not been met.  In this case, the weight of the competent 
evidence establishes that the veteran does not have 
peripheral (to include diabetic) neuropathy.  

As noted above, SMRs are negative for any complaints, 
symptoms of or treatment for peripheral neuropathy, or for 
that matter any reported ongoing numbness and/or pain in any 
of his upper or lower extremities.  On induction, the veteran 
complained of leg cramps, but there is no record of any such 
problem affecting the veteran's legs during service; the 
report of the veteran's separation examination notes an 
identical complaint of leg cramps, but does not include any 
medical finding as to any leg problems during service.   

The post-service medical evidence of record pertaining to the 
veteran's claimed peripheral neuropathy, includes the 
opinions from two VA physicians in connection with 
examinations conducted respectively in March 2003, and in 
March 2004 (with a follow-up examination in April 2004), that 
the veteran does not presently suffer from this claimed 
condition.  In this respect, the Board points out that, while 
on examination in September 2002 one of these physicians had 
initially noted a finding of decreased sensation in the 
veteran's left lower leg that might have constituted diabetic 
neuropathy, in his subsequent March 2003 opinion this same 
examiner expressly ruled out the possibility that the veteran 
had such a disability.      

The Board notes that in April 2003 and again in May 2003, VA 
treatment providers-specifically, medical students treating 
the veteran under the guidance of VA podiatrists-each 
assessed diabetic neuropathy.  However, the Board points out 
that a diagnosis or opinion by a health care professional 
need not be accepted as conclusive, and is not entitled to 
absolute deference; rather, it is the Board's responsibility 
to weigh and assess the credibility of the medical evidence 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In so doing, 
the Board may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  

In the instant case, the Board finds that the opinions of the 
May 2003 and March 2004 VA physicians are simply more 
probative on the matter of whether the veteran currently has 
the claimed peripheral neuropathy.  These examiners based 
their respective conclusions on a thorough and detailed 
physical examination of the veteran, and reviewed the 
veteran's claims file in connection with his
examination, in addition to considering his reported medical 
history.  Additionally, as indicated above, the latter 
examiner in particular specifically noted the May 2003 
findings of one of the VA treatment providers that assessed 
the veteran with diabetic neuropathy (and presumably has 
likely had the opportunity to review the April 2003 
assessment of the same, given that examiner's indication of 
having reviewed of the veteran's claims file), and refuted 
this assessment on the basis that there were inadequate 
medical test results to support the assessment.  The Board 
thus finds that the opinions of the VA physicians are better 
supported by objective findings and clinical data than the 
April 2003 and May 2003 findings of the medical students, and 
that, hence, the physicians' opinions are more probative on 
the matter of whether the veteran currently has the claimed 
disability. 

The Board also points out that the remaining medical evidence 
contains no other current diagnosis or assessment of 
peripheral neuropathy.  Although, in May 1985, a private 
physician assessed left ulnar neuropathy, this treatment 
record from almost 20 years ago in the veteran's prior 
treatment history is not probative as to any current 
disability.  A January 2002 VA podiatrist's assessment of 
possible diabetic neuropathy provides no confirmed evidence 
of the claimed disability, and there is no evidence of any 
further treatment by this provider that either confirmed or 
denied this assessment.  During the October 2004 Board 
hearing, he indicated that was not receiving treatment for 
peripheral neuropathy. 

As the weight of the evidence establishes that the veteran 
does not currently suffer from peripheral (to include 
diabetic) neuropathy, there is no predicate for a grant of 
service connection for that condition, on any basis.

B.	Chloracne

The Board has considered the veteran's claim for service 
connection for chloracne in view of the above-noted legal 
criteria, and finds that the criteria for service connection 
for this disability-to include as a result of Agent Orange 
exposure-have not been met.  In the instant case, there is 
no competent and persuasive medical evidence to establish 
that the veteran currently has, or ever has had, chloracne.  

The veteran's SMRs do not include any reference to a 
diagnosis or symptomatology pertaining to any skin condition.  

The Board notes that a December 2002 VA clinical record 
reflects an assessment from a VA physician's assistant of 
mild chloracne, with a rash that appeared periodically.  
Physical examination of the surface of the skin revealed no 
lesions or rashes at that time.  In a February 2003 form 
letter, this treatment provider indicated that the veteran 
had "reported symptoms and conditions related to Agent 
Orange," and listed chloracne as one of these conditions 
identified by the veteran; there was no reference as to any 
medical findings underlying this stated condition.  Thus, the 
examiner's letter indicates that the notation of chloracne 
simply represents a reiteration of the veteran's reported 
medical history; as such, it does not constitute a competent 
medical diagnosis of chloracne.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).   

The additional VA and private medical evidence of record (to 
include the findings of the VA physicians who have examined 
the veteran in connection with the matters on appeal) also 
reflects no findings of any diagnosis, symptomatology of, or 
treatment for chloracne.  Further, the veteran has not 
alluded to any outstanding treatment records that could 
provide competent evidence of chloracne.  In fact, as noted 
above, he indicated during the October 2004 Board hearing 
that he has not received any medical treatment specifically 
for chloracne.            

Under these circumstances, there is no predicate for a grant 
of service connection for chloracne, on any basis.

C.	Conclusion

For all the foregoing reasons, each the claims for service 
connection currently on appeal must be denied.  

The veteran Board taken into consideration the assertions of 
the veteran, and the friend who submitted a statement in his 
behalf (in connection with his claim for service connection 
for chloracne).  However, neither the veteran nor his friend 
is shown to be other than a layperson without the appropriate 
medical training and expertise to render a  probative opinion 
on a medical matter, to include  the diagnosis of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, where there is no competent 
and persuasive evidence of the claimed disability, there can 
be no valid claim for service connection.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in connection with each claim.  
However, as the preponderance of the competent evidence is 
against the claim for service connection for peripheral 
neuropathy, and there is no competent and persuasive evidence 
to support the claim for service connection for chloracne, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Service connection for peripheral neuropathy, to include as 
secondary to service-connected diabetes mellitus, type II, is 
denied.

Service connection for chloracne is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


